[Cite as State v. McConnell, 2022-Ohio-2902.]


                                      COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



STATE OF OHIO                                   :   JUDGES:
                                                :   Hon. Earle E. Wise, Jr., P.J.
        Plaintiff-Appellee                      :   Hon. William B. Hoffman, J.
                                                :   Hon. Patricia A. Delaney, J.
-vs-                                            :
                                                :
JAMARR A. MCCONNELL                             :   Case No. CT 2021-0063
                                                :
        Defendant-Appellant                     :   OPINION




CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Case No. CR2021-0154




JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 17, 2022




APPEARANCES:

For Plaintiff-Appellee                              For Defendant-Appellant

TAYLOR P. BENNINGTON                                JAMES S. SWEENEY
27 North Fifth Street                               285 South Liberty Street
P.O. Box 189                                        Powell, OH 43065
Zanesville, OH 43702-0189
Muskingum County, Case No. CT 2021-0063                                                2



Wise, Earle, P.J.

       {¶ 1} Defendant-Appellant, Jamarr A. McConnell, appeals his July 15, 2021

sentence by the Court of Common Pleas of Muskingum County, Ohio. Plaintiff-Appellee

is state of Ohio.

                        FACTS AND PROCEDURAL HISTORY

       {¶ 2} On March 17, 2021, the Muskingum County Grand Jury indicted appellant

on one count of attempted murder in violation of R.C. 2903.02, twenty-three counts of

felonious assault in violation of R.C. 2903.11, twenty-three counts of discharging a

weapon at or into a habitation in violation of R.C. 2923.161, twenty-three counts of

discharging a firearm over a roadway in violation of R.C. 2923.162, one count of

tampering with evidence in violation of R.C. 2921.12, and one count of having a weapon

while under disability in violation of R.C. 2923.13.       Each count carried firearm

specifications. Said charges arose from the shooting of Robert Gladden following an

argument between Mr. Gladden and appellant's brother.         Police officers recovered

twenty-three spent shell casings from the scene.

       {¶ 3} On June 3, 2021, appellant pled guilty to the attempted murder and

tampering counts, and one of the counts for discharging a weapon at or into a habitation.

The parties agreed to a joint recommendation of twenty years in prison, stipulated to

findings necessary for consecutive sentences, and stipulated the counts did not merge

for sentencing purposes. The specifications to the counts and the remaining counts were

dismissed. A sentencing hearing was held on July 12, 2021. By entry filed July 15, 2021,

the trial court sentenced appellant to an aggregate minimum term of twenty years in
Muskingum County, Case No. CT 2021-0063                                                3


prison, with nineteen years being a mandatory term and an aggregate indefinite maximum

term of twenty-five and one-half years.

      {¶ 4} Appellant filed an appeal and this matter is now before this court for

consideration. Assignment of error is as follows:

                                             I

      {¶ 5} "THE TRIAL COURT COMMITTED PLAIN ERROR IN FAILING TO

PROPERLY      MERGE      TWO      ALLIED    OFFENSES       OF   SIMILAR    IMPORT     AT

SENTENCING PURSUANT TO R.C. 2941.25."

                                             I

      {¶ 6} In his sole assignment of error, appellant claims the trial court committed

plain error in failing to merge two allied offenses. We disagree.

      {¶ 7} R.C. 2941.25 governs multiple counts and states the following:



             (A) Where the same conduct by defendant can be construed to

      constitute two or more allied offenses of similar import, the indictment or

      information may contain counts for all such offenses, but the defendant may

      be convicted of only one.

             (B) Where the defendant's conduct constitutes two or more offenses

      of dissimilar import, or where his conduct results in two or more offenses of

      the same or similar kind committed separately or with a separate animus as

      to each, the indictment or information may contain counts for all such

      offenses, and the defendant may be convicted of all of them.
Muskingum County, Case No. CT 2021-0063                                                    4


       {¶ 8} In his appellate brief at 5, appellant argues the offenses of attempted

murder and discharging a weapon at or into a habitation were "conducted with the same

act and with the same animus" and therefore, the trial court should have merged the two

offenses at sentencing. However, as argued by appellee in its appellate brief at 4, "[i]t is

possible for an accused to expressly waive the protection afforded by R.C. 2941.25, such

as by 'stipulating in the plea agreement that the offenses were committed with separate

animus.' " State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-2459, 38 N.E.3d 860, ¶ 20,

quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922 N.E.2d 923, ¶ 29.

       {¶ 9} In his plea of guilty form filed June 3, 2021, appellant specifically stipulated

"to findings necessary for the imposition of consecutive sentences" and "the counts herein

do not merge." During the change of plea hearing, the prosecutor informed the trial court

of the plea agreement with the merger stipulation and defense counsel and appellant

each agreed to their understanding of the agreement. June 3, 2021 T. at 4. Appellant

understood he was pleading guilty to three separate counts. Id. at 4-6. He understood

"when there are multiple offenses that don't merge the Court could order the sentences

to be served consecutively, which means one after the other." Id. at 6. He understood

appellee was recommending a twenty-year sentence and "there's a stipulation as to the

findings necessary for the imposition of consecutive sentences." Id. at 13. During the

sentencing hearing, both the prosecutor and defense counsel requested that the trial

court follow the joint recommendation of twenty years. July 12, 2021 T. at 3-4. The trial

court did so. Id. at 9-10. In exchange, the specifications to the counts as well as the

remaining sixty-nine counts were dismissed.
Muskingum County, Case No. CT 2021-0063                                                 5


      {¶ 10} In State v. Haser, 5th Dist. Muskingum No. CT2020-0029, 2021-Ohio-460,

¶ 24, 29, this court found the issue of allied offenses is waived when the plea agreement

contains a stipulation that the offenses do not merge. Several other districts have found

the same. State v. Hamilton, 6th Dist. Wood No. WD-20-089, 2022-Ohio-967; State v.

Reeder, 3d Dist. Allen Nos. 1-21-08, 1-21-09, 1-21-10, 2021-Ohio-4558; State v. Pagan,

10th Dist. Franklin No. 19AP-216, 2019-Ohio-4954; State v. Welsh, 12th Dist. Butler No.

CA2018-11-219, 2019-Ohio-4128; State v. Booker, 8th Dist. Cuyahoga No. 101886,

2015-Ohio-2515. We find appellant waived the issue of allied offenses by stipulating that

the offenses do not merge in his plea agreement and during the change of plea hearing.

Appellant received what he bargained for.

      {¶ 11} Upon review, we find the trial court did not err in following the recommended

plea agreement.

      {¶ 12} The sole assignment of error is denied.

      {¶ 13} The judgment of the Court of Common Pleas of Muskingum County, Ohio

is hereby affirmed.

By Wise, Earle, P.J.

Hoffman, J. and

Delaney, J. concur.




EEW/db